NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0405n.06

                                           No. 22-1260

                                                                                        FILED
                          UNITED STATES COURT OF APPEALS                           Oct 14, 2022
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk
                                                     )
JENNIFER LENISE STEPHENSON,
                                                     )
       Plaintiff-Appellant,                          )
                                                          ON APPEAL FROM THE UNITED
                                                     )
v.                                                        STATES DISTRICT COURT FOR
                                                     )
                                                          THE WESTERN DISTRICT OF
                                                     )
COMMISSIONER OF SOCIAL SECURITY,                          MICHIGAN
                                                     )
       Defendant-Appellee.                           )
                                                                                         OPINION
                                                     )


Before: SUTTON, Chief Judge; STRANCH and DAVIS, Circuit Judges.

       JANE B. STRANCH, Circuit Judge. In this social security appeal, Plaintiff Jennifer

Stephenson challenges the Social Security Commissioner’s denial of her application for disability

benefits and supplemental security income under the Social Security Act, 42 U.S.C. § 405(g).

After a hearing, an administrative law judge (ALJ) found Stephenson was not disabled within the

meaning of the Social Security Act because a person with her residual functional capacity could

perform jobs that exist in significant numbers in the national economy. Stephenson sought judicial

review, and the Magistrate Judge filed a Report and Recommendation recommending that the

ALJ’s decision be affirmed because it was supported by substantial evidence. The district court

denied Stephenson’s objections to this Report, and approved and adopted the magistrate’s Report

and Recommendation as the opinion of the court.

       On appeal, Stephenson raises the same arguments that she presented before the Magistrate

Judge and district court: that her “moderate” mental limitations were not accounted for in the ALJ’s
No. 22-1260, Stephenson v. Comm’r of Soc. Sec.


determination of her residual functional capacity, and that the ALJ’s hypothetical question to the

vocational expert did not accurately portray her impairments.

       We review district court decisions regarding social security benefits determinations de

novo. Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014). We must affirm the

ALJ’s decision if it “is supported by substantial evidence and was made pursuant to proper legal

standards.” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence means “more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id. (quoting

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). When deciding

whether substantial evidence supports the decision, “it is not necessary that this court agree with

the Commissioner’s finding, as long as it is substantially supported in the record.” Id. In social

security cases, “we do not try the case de novo, resolve conflicts in evidence, or decide questions

of credibility.” Ulman v. Comm’r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012) (quoting Bass

v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007)).

       After considering the record and the parties’ briefs, we find that the district court’s opinion

of March 3, 2022—which incorporates the Magistrate Judge’s Report and Recommendation—

sufficiently articulates the relevant facts, governing law, and the reasoning underlying its decision.

Issuing a full opinion would be duplicative and serve no other purpose. We therefore AFFIRM

the judgment and adopt the district court’s decision as the opinion of this court.




                                                 -2-